UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7400


LLOYD MICHAEL WARREN,

                    Plaintiff - Appellant,

             v.

NURSE GRAY, Nurse; OFFICER MCGRATH, Jail Officer; OFFICER BLYTHE,
Jail Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-00273-LMB-JFA)


Submitted: December 19, 2017                                Decided: December 22, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Lloyd Michael Warren, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lloyd Michael Warren seeks to appeal the district court’s order dismissing his

42 U.S.C. § 1983 (2012) complaint for failing to comply with a court order directing him

to file a more particularized complaint. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). Because it is possible that Warren could cure the defects in

his complaint through further amendment, the order he seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal

Aid Soc’y, 807 F.3d 619, 623-24 (4th Cir. 2015). Accordingly, we dismiss the appeal for

lack of jurisdiction and remand the case to the district court with instructions to allow

Warren to file an amended complaint. See id. at 630. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                         DISMISSED AND REMANDED




                                            2